Citation Nr: 0025381	
Decision Date: 09/22/00    Archive Date: 09/27/00

DOCKET NO.  97-17 296A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a stomach disorder, 
previously claimed as dysentery or diarrhea, now claimed as 
Crohn's disease.  


REPRESENTATION

Appellant represented by:	Scott Anderson, Jr., Attorney


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from May 1938 to May 1941 and 
from March 1942 to February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

The case returns to the Board following a remand to the RO in 
April 1999.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  Service medical records are significant for a notation of 
observation for diarrhea.  Evidence received after service 
confirms that the veteran was treated for diarrhea in 
service.  

3.  Medical evidence of record relates the veteran's current 
stomach disorder, diagnosed as Crohn's disease, to his period 
of active duty service.   


CONCLUSION OF LAW

The veteran incurred a chronic stomach disorder, previously 
claimed as dysentery or diarrhea, now claimed as Crohn's 
disease, during active duty service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303 (1999).      


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.102 (1999).  See Murphy v. Derwinski, 1 Vet. 
App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to the claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed to address the issue at hand.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Generally, service connection requires a finding that there 
is a current disability that has a definite relationship with 
an injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology. Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question. Id.  The in-service diagnosis of a disorder and the 
current diagnosis of a disorder are not required to be 
identical for the purpose of establishing service connection 
under 38 C.F.R. § 3.303(b) based on continuity of 
symptomatology.  Hodges v. West, 13 Vet. App. 287, 292 
(2000).     

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. §§ 1113(b), 1133(c); 38 C.F.R. § 3.303(d).

Resolving doubt in the veteran's favor, the Board finds that 
there is sufficient evidence to establish service connection 
for a stomach disorder.  The medical evidence of record 
showed recent diagnoses of colitis, diverticulosis, 
gastroenteritis, and Crohn's disease.  The veteran repeatedly 
asserted in written statements that his current stomach 
problems, regardless of the diagnosis, had been continuous 
since service.  

The veteran's service medical records reflected only a period 
of observation for diarrhea in September 1944.  A stool 
sample obtained at that time revealed innumerable cysts of 
Giardia intestinalis.  In a January 1951 statement, Stuart T. 
Ross, M.D., related that he had been the surgeon at the 
American Delhi Military Area Command.  In 1944 and 1945, he 
repeatedly treated the veteran in service for severe diarrhea 
he contracted while in service in India.    

Records of post-service medical treatment confirmed that the 
veteran continued to have gastrointestinal complaints.  
Records of the veteran's VA hospitalization from January to 
March 1950 included his reports of a history of chronic 
diarrhea with bacillary dysentery in service.  In 1950, the 
RO secured statements from three private physicians, each of 
whom certified that he had treated the veteran for diarrhea 
or stomach-related complaints.  John Curtis, MD., reported in 
a April 1950 statement that he treated the veteran for 
diarrhea from 1946 to June 1949.  Holland Williamson, M.D., 
related in a April 1950 statement that he treated the veteran 
in 1949 for diarrhea.  In his May 1950 statement, Frank L. 
Lesko, M.D., related that the veteran was highly nervous with 
a history of diarrhea for five years since his discharge from 
service.  In a June 1950 statement, Dr. Curtis revised his 
statement to indicate treatment of the veteran beginning in 
1947.  In a February 1951 statement, N.C. Haines, M.D., 
explained that he had given the veteran an employment 
physical disqualified him due to poor health due to extreme 
weight loss, low blood pressure, and severe attacks of 
diarrhea up to two to three times a month.  He stated that 
the veteran had dysentery while in service.  

In addition, in June 1951, the veteran underwent an 
examination for evaluation for service in a reserve corps.  
He was found not fit for military service.  The examination 
report indicated that he gave a definite history of bacillary 
or amoebic dysentery contracted in military service in India.  
He was generally below par physically due to recurrent 
attacks of diarrhea or dysentery.  An August 1951 service 
record stated that the veteran was discharged from the 
Officers' Reserve Corps by reason of recurrent severe 
diarrhea of undetermined etiology.

Considering the record, the Board finds there is evidence 
that diarrhea was noted in service and significant evidence 
of continuity of symptomatology after service.  38 C.F.R. § 
3.303(b).  Therefore, service connection may be in order if 
the medical evidence relates the in-service symptomatology to 
the veteran's current disorder.  However, regarding the 
etiology of the veteran's current stomach disorder, the 
record reveals two contrary opinions.  

The report of the December 1999 VA examination indicates that 
the examiner possibly reviewed some of the veteran's fairly 
recent medical records, though it is not clear whether he 
reviewed service medical records or early post-service 
medical records.  The veteran related a 40- to 50-year 
history of diarrhea.  After examining the veteran, the VA 
examiner opined that the chronic diarrhea was most likely due 
to Crohn's disease.  He explained that he was not able to 
state whether the veteran's symptoms of inflammatory bowel 
disease started in service.  However, his personal opinion 
was that the stomach disorder was not an infectious disease 
and was probably not related to service.

On the other hand, the veteran obtained an evaluation from 
Claudia E. Nugent, M.D., in May 2000.  He continued to report 
that he suffered from chronic diarrhea problems stemming from 
military service in India.  Although it was not clear from 
the report, it appeared that the veteran provided prior 
medical records for Dr. Nugent to review.  Her assessment was 
that the veteran had Crohn's disease.  She stated that the X-
ray findings from the 1950s and symptoms of diarrhea were 
quite consistent with that diagnosis.  Dr. Nugent opined that 
the veteran had had that disorder since he was in service in 
India and continued to have it at present.  

Because the evidence of record on the question of etiology 
appears to be in relative equipoise, the Board must resolve 
doubt in the veteran's favor.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  Therefore, the Board finds that the 
evidence supports entitlement to service connection for a 
stomach disorder, previously claimed as dysentery or 
diarrhea, now claimed as Crohn's disease.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303.  


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, service connection for a stomach disorder, 
previously claimed as dysentery or diarrhea, now claimed as 
Crohn's disease, is granted.    



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

